     Case 2:20-cv-01885-APG-VCF Document 30 Filed 12/02/20 Page 1 of 3



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, State Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   COMMONWEALTH LAND TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                           DISTRICT OF NEVADA
17
       DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:20-CV-01885-APG-VCF
18     COMPANY,
                                                         STIPULATION FOR EXTENSION OF
19                            Plaintiff,                 TIME TO RESPOND TO
                                                         OPPOSITIONS TO MOTIONS TO
20                    vs.                                DISMISS AND COUNTERMOTION
                                                         FOR PARTIAL SUMMARY
21     FIDELITY NATIONAL TITLE GROUP,                    JUDGMENT (ECF No. 22, 24, 25)
       INC. et al.,
22                                                       (FIRST REQUEST)
                              Defendants.
23

24
            COMES NOW defendant Commonwealth Land Title Insurance Company
25
     (“Commonwealth”) and plaintiff Deutsche Bank National Trust Company (“Deutsche Bank”), by
26
     and through their respective attorneys of record, hereby agree and stipulate as follows:
27
            1.      On October 13, 2020, Commonwealth and fellow defendant Fidelity National Title
28

                                                     1
                                           STIPULATION AND ORDER
     Case 2:20-cv-01885-APG-VCF Document 30 Filed 12/02/20 Page 2 of 3



 1   Group Inc. (“FNTG”) filed their motions to dismiss (ECF No. 4, 5.);
 2          2.       On November 30, 2020 Deutsche Bank filed its response to Commonwealth and
 3   FNTG’s motions (ECF Nos. 22, 24) and filed a countermotion for partial summary judgment
 4   (ECF No. 25);
 5          3.       Commonwealth and FNTG’s deadline to respond to the oppositions to the motions
 6   to dismiss and countermotion for partial summary judgment is currently December 7, 2020;
 7          4.       Commonwealth and FNTG request a brief extension of time to respond to the
 8   various motions, until December 21, 2020, to afford Commonwealth and FNTG additional time to
 9   respond to the legal arguments set forth in Deutsche Bank’s motions;
10          5.       Deutsche Bank does not oppose the requested extension;
11   //
12   //
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                  2
                                        STIPULATION AND ORDER
     Case 2:20-cv-01885-APG-VCF Document 30 Filed 12/02/20 Page 3 of 3



 1           6.    This is the first request for an extension which is made in good faith and not for
 2   purposes of delay;
 3           IT IS SO STIPULATED that Commonwealth and FNTG’s deadline to respond to
 4   Deutsche Bank’s oppositions to the motions to dismiss (ECF Nos. 22, 24) and countermotion for
 5   partial summary judgment (ECF No. 25) is hereby extended through and including December 21,
 6   2020.
 7

 8   Dated: December 1, 2020                      SINCLAIR BRAUN LLP
 9

10                                                By:     /s/-Kevin S. Sinclair
                                                        KEVIN S. SINCLAIR
11                                                      Attorneys for Defendant
                                                        COMMONWEALTH LAND TITLE
12                                                      INSURANCE COMPANY
13   Dated: December 1, 2020                      WRIGHT FINLAY & ZAK, LLP
14

15                                                By:    /s/-Darren T. Brenner
                                                        DARREN T. BRENNER
16
                                                        Attorneys for Plaintiff
                                                        DEUTSCHE BANK NATIONAL TRUST
17
                                                        COMPANY
18
     IT IS SO ORDERED.
19
                         2nd day of _____________,
             Dated this _____        December      2020.
20
                                                   _______________________________________
21                                                ANDREW P. GORDON
                                                  UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                 3
                                       STIPULATION AND ORDER
